EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yuchen Huo on April 12, 2021.
The application has been amended as follows: 
-In claim 1, line 10 after “X, Y, Z being” replace “an” with the term -- a positive- - in order for X, Y  and Z to be a positive value and not zero.
-In claim 1, line 14 replace the formula with the following formula:

    PNG
    media_image1.png
    152
    247
    media_image1.png
    Greyscale

-In claim 1, line 17 replace the formula with the following formula:

    PNG
    media_image2.png
    136
    223
    media_image2.png
    Greyscale

-In claim 20, line 9 replace the formula with the following formula:

    PNG
    media_image1.png
    152
    247
    media_image1.png
    Greyscale

-In claim 20, line 12, replace the formula with the following formula:

    PNG
    media_image2.png
    136
    223
    media_image2.png
    Greyscale

-In claim 20, line 17, replace the formula with the following formula:

    PNG
    media_image3.png
    137
    218
    media_image3.png
    Greyscale

-In claim 20, line 20, replace the formula with the following formula:

    PNG
    media_image4.png
    123
    218
    media_image4.png
    Greyscale

-In claim 38, line 10 replace the formula with formula below:

    PNG
    media_image5.png
    143
    188
    media_image5.png
    Greyscale
- - 
This change removes “H” from the second comonomer structure to make it a correct ester structure.
-In claim 38, line 11 after “X and Y each being” replace “an” with the term  - - a positive - -  in order for X, and Y to be a positive value and not zero.
The changes made to the claims serve to clearly exemplify that the compounds are salt compounds having a cation and an anion group and to have a polymer which include each of the comonomeric groups wherein X, Y and Z are positive integers.
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
-In Fig. 3 replace the figure with the following figure below: 
    PNG
    media_image6.png
    241
    252
    media_image6.png
    Greyscale


-In Fig 4, replace the four formulae structures with the following four formulae structures:
 
    PNG
    media_image1.png
    152
    247
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    136
    223
    media_image2.png
    Greyscale

-In Fig. 5 replace the four formulae structures with the following four formulae structures:

    PNG
    media_image3.png
    137
    218
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    123
    218
    media_image4.png
    Greyscale

The changes made to the drawings serve to clearly exemplify that the compounds are salt compounds having a cation and an anion group.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention recites the following:


    PNG
    media_image7.png
    709
    664
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    772
    678
    media_image8.png
    Greyscale

None of the prior art references of record disclose claimed method for lithography patterning comprising the photoresist solution as recited in claim 1,  claim 20 and claim 38.  The presence of the recited first polymer, a second polymer different from the first polymer, a first 
Further none of the prior art references of record disclose the dissolution additive as seen in claim 38.	
	Accordingly, claims 1, 20, 22, 23, 25-29, 31, 34, are 38-46 are seen as allowable and passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
April 12, 2021